Title: To James Madison from George Davis, 15 October 1807
From: Davis, George
To: Madison, James



Sir.
Tripoli October 15th. 1807.

On the 27. Ultimo I received a letter from Capt. Dent of the U. S. Brig Hornet, which mentioned that all our vessels of war had been ordered home; and enclosed the proclamation of His Excellency the president of the 2. of July.
This information joined to the unwillingness ever manifested by the Bashaw to the release of his brother’s family, induced me in order to hasten their departure, to charter from the English Consul the packet which runs between this and Malta, she being the only merchant vessel in port.
I immediately made known to the Minister that I had fixed upon this mode of conveyance, and stated to him my reasons for the procedure, that it was improbable that any American vessel of war would touch at Tripoli within a short period, and that it was expedient to take advantage of the favorable season for their transportation.
The Minister objected to the risk incurred by the family in a vessel of this description, but requested a written communication on the subject: He then adverted to our difficulties with Great Britain, related the particulars on which the rumor of a war with that nation was founded, and suggested the probability of that event as the cause of our Naval force having been with drawn from the Mediterranean.
The Bashaw excused himself, under the plea of illness, from admitting me to an interview until the 5. instant.  A short conversation however, convinced His Excellency not only of the propriety but the necessity of acceding to my request.  I then mentioned the agreement to provide for the family: to this he readily assented, but declined naming any specific sum in the form of annuity or otherwise, making both the amount and continuance of his allowance dependent on the conduct of his brother; engaging himself however to support them decently so long as he made no attempt to create a revolt in the Regency.
Almost all the confidential servants of the Bashaw are opposed to this concession and have used their utmost endeavours to prevent it.  Nothing but the conviction of it’s being a question of peace or war could have obtained it.
Altho’ the measure is painful to His Excellency it will evince to him that the United States are governed equally by the principles of justice and good faith in their transactions between him and his brother, uninfluenced by the disparity of their situations; it will also tend to increase the respectability of government and the influence of it’s representative.
Notwithstanding the plain and decisive manner in which I have always written to His Excellency Ahmet relative to his expectations, they are still extravagant; and I am satisfied that the arrangement made for his support will be the future subject of solicitation and complaint.
The persons who accompany his wife consisting of twenty four in number, together with his attendants at Syracuse, will constitute a family of more than forty people.  This act of indiscretion will tend to destroy that happiness he anticipated by the re-union of his family; for the Bashaw is incapable of providing for another Court, even should His Excellency Ahmet regulate his expences with prudence.
The vessel which conveys them has been fitted up as conveniently as circumstances would admit, and which seems to have obtained the Bashaw’s approbation.
I had consented that both the daughters should remain, the youngest of whom was affianced to His Excellency’s second son; but the importunities of the mother induced me to ask permission for her departure, to which no objection was offered.
On the 8th. instant I received a message from the Bashaw, requesting that the American Secretary of legation might accompany the family.  However disposed I might be to shew them every attention, this, for obvious reasons, was refused.
At an audience with His Excellency on the 9. instant, he renewed his request for the gun-boats captured on the 3. of August, and asked me to obtain for him some fine cloths.  The latter I agreed to.  He then informed me that he had ordered a suitable wardrobe for his brother’s family which would detain the vessel three or four days longer.  Nearly $2000 for this object has already passed thro’ the hands of the American broker.
His Excellency at this interview made me a present of another slave, the father of the one he had previously given me; both of whom, as you will perceive by my letter to the Marquis di Circello, have been sent to Syracuse.
It was not ’til the 13. instant, about ten at night, that the family of His Excellency Ahmet embarked, amidst the cries of nearly two thousand people.  About midnight the vessel got under-weigh and I accompanied them outside the bar.
They all spoke in terms of respect of the Bashaw, particularly the mother, who had received from him assurances of the provision he would make for them, and who had requested that they would always communicate their wishes to the American Consul, which he the Bashaw, would certainly fulfil.
The enclosures numbered 1, 2, 3, 4 & 5 are copies of my correspondence with the Minister; No. 6 is a copy of my letter to His Excellency Ahmet Caramanli, and No. 7 a copy of my letter to the Marquis di Circello.  A Triplicate of my letter of the 13. of September is also herewith.  With great respect & high consideration, I have the honor to be Sir, Your Mo: Obt. servt.

George Davis

